Citation Nr: 0929297	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-16 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for testicular cancer, to 
include as due to exposure to tetrachloroethylene (known 
under its systematic name tetrachloroethene and as 
perchloroethylene, perchloroethene, perc, and PCE).  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Navy, 
with active service from January 1965 to April 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri.  Original jurisdiction now resides with 
the RO in Oakland, California (the RO).  

Procedural history

The Veteran's claim for service connection for testicular 
cancer was denied in the March 2004 rating decision by the RO 
in St. Louis, Missouri.  The Veteran expressed disagreement 
with that decision in February 2005 and selected a review by 
a Decision Review Officer (DRO).  In April 2006, a DRO 
conducted a de novo review of the Veteran's claim and 
provided the Veteran with a statement of the case (SOC) which 
confirmed the March 2004 rating decision.  An appeal was 
perfected with the submission of the Veteran's substantive 
appeal (VA Form 9) in May 2006.  

In March 2009, the Veteran testified at a Travel Board 
hearing held at the Oakland RO before the undersigned 
Veterans Law Judge, a transcript of which has been associated 
with the Veteran's claims file.  After the March 2009 
hearing, the Veteran submitted evidence directly to the 
Board, accompanied by a written waiver of consideration of 
such evidence by the agency of original jurisdiction.  
See 38 C.F.R. § 20.1304 (2008).

In May 2009, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a) (2008).  The requested opinion has been 
provided and has been associated with the Veteran's VA claims 
folder.  The VHA opinion has been provided to the Veteran and 
his representative.  The Veteran was afforded 60 days to 
provide additional argument or evidence.  In July 2009, the 
Veteran's representative indicated that the he had no further 
argument or evidence to submit.

Issues not on appeal 

The proctitis claim

In the March 2004 rating decision, the RO granted the 
Veteran's claim for service connection for proctitis with 
diarrhea and flatulence; a 10 percent disability rating was 
assigned, effective June 20, 2003.  The Veteran expressed 
disagreement with the disability rating assigned.  In April 
2006, a DRO granted increased the disability rating to 30 
percent.  The issue of the Veteran's entitlement to an 
increased rating for proctitis was not included in the 
Veteran's May 2006 substantive appeal.  

In November 2007, the Veteran filed a claim for an increased 
rating for his service-connected proctitis with diarrhea and 
flatulence.  In an August 2008 rating decision, the RO 
confirmed and continued the 30 percent disability rating 
previously assigned.  The Veteran, to the Board's knowledge, 
has not filed a notice of disagreement with the August 2008 
rating decision.  Accordingly, the Board does not have 
jurisdiction over that issue.  See 38 U.S.C.A. § 7105 (West 
2002).   Although the Veteran has submitted testimony and 
evidence concerning that issue, this does not confer 
jurisdiction on the Board, and the issue is not currently on 
appeal.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA]. 



The TDIU claim

In April 2009, the Veteran filed a claim a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  As that issue has not yet 
been considered by the RO, it is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Other claims

In the March 2004 rating decision, the RO denied the 
Veteran's claims for service connection for skin disability 
of the hands, ears, legs and back.  In an August 2004 rating 
decision, the RO granted service connection for residuals, 
status post ligation and stripping of varicose veins of the 
right lower extremity; a noncompensable (zero percent) 
disability rating was assigned, effective June 20, 2003.  In 
the August 2008 rating decision, the RO granted the Veteran's 
claim for service connection for major depressive disorder; a 
30 percent disability rating was assigned, effective November 
27, 2007.  The Veteran has not, to the Board's knowledge, 
expressed disagreement as to those decisions.  None of those 
issues is in appellate status.


FINDINGS OF FACT

1.  There is no competent medical evidence demonstrating the 
presence of testicular cancer in service or for decades 
thereafter.

2.  A preponderance of the medical evidence of record 
supports a conclusion that the Veteran's testicular cancer is 
unrelated to his military service.




CONCLUSION OF LAW

Testicular cancer was not incurred in or aggravated by the 
Veteran's military service, and such may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 U.S.C.A. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for 
testicular cancer, to include as due to in-service exposure 
to tetrachloroethylene.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated July 14, 2003, including a request for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
July 2003 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The July 2003 letter further emphasized:  "Even though we 
have asked you for this information, it is your 
responsibility to see that VA receives it (except for any 
evidence kept by the VA, military or any other federal 
government agency).  

In a March 2008 VCAA letter, the RO informed the Veteran as 
follows:  "If there is any other evidence or information that 
you think will support your claim, please let us know. If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This complies with the "give 
us everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's service connection claim, 
element (1), Veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for the Veteran's testicular cancer.  In other 
words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  
The Veteran's claim of entitlement to service connection was 
denied based on elements (2), in-service disease or injury 
and (3), connection between the Veteran's service and the 
Veteran's disability.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to that crucial element. 

Because as discussed below the Board is denying the Veteran's 
claim, elements (4) and (5) remain moot.  In any event, the 
Veteran received actual Dingess notice in the VCAA letter 
from the RO dated March 13, 2008.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
An examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, VA has obtained the 
Veteran's service treatment records, private treatment 
records and has obtained a VHA opinion in connection with the 
Veteran's claim that his testicular cancer was caused by 
exposure to tetrachloroethylene in service.  As the Board 
will discuss in its analysis below, the VHA opinion report 
reflects that the examiner reviewed the Veteran's past 
medical history and rendered an appropriate opinion 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the VHA opinion is adequate 
for rating purposes.  See 38 C.F.R. § 4.2 (2008).  The 
Veteran and his representative have not contended otherwise.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in March 2009 as detailed in the Introduction.  

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002).

For certain chronic disorders, including cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2008).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).  

Analysis

As indicated above, to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  The Board will examine each element in 
turn.

With regard to element (1), current disability, in November 
1992, the Veteran underwent a left inguinal orchiectomy for a 
left testicular tumor without involvement of the spermatic 
cord.  The biopsy report showed a seminoma of the left 
testicle measuring 5 centimeters in its greatest dimension.  
Accordingly, Hickson element (1) has been demonstrated.

With regard to element (2), in-service disease or injury, the 
Board will separately address disease and injury.

With respect to in-service disease, there is no evidence of 
testicular cancer in service.  Moreover, there is no 
indication that testicular cancer manifested within the one 
year presumptive period after service found in 38 C.F.R. § 
3.309(a).  
The evidence of record shows that the Veteran's testicular 
cancer was first diagnosed in 1992; more than 23 years after 
he left naval service in 1969.  

With respect to injury, the Board notes that the Veteran 
initially asserted that his testicular cancer was due to 
herbicide exposure as well as exposure to 
tetrachloroethylene.  See 38 U.S.C.A. § 1116 (West 2002).  
However, at the March 2009 VA Travel Board hearing the 
Veteran testified that he did not, in fact, set foot in the 
Republic of Vietnam.  See the March 2009 VA Travel Board 
Hearing transcript at pages 3-4.  Therefore, the Veteran is 
not entitled to the presumption of herbicide exposure under 
38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  See 
Haas v. Peake, 525 F.3d 1168 (2008) [the United States Court 
of Appeals for the Federal Circuit upheld VA's requirement 
that a Veteran must have been present within the land borders 
of Vietnam at some point in the course of his or her military 
duty in order to be entitled to the presumption of herbicide 
exposure].  Accordingly, the Board's inquiry will focus on 
the Veteran's in-service exposure to tetrachloroethylene.

The Veteran's sole contention is that he was exposed to 
tetrachloroethylene while working as a laundryman stationed 
aboard the USS Bellatrix (AF-62).  The Board notes that the 
Veteran's DD-214 reflects that his Military Occupational 
Specialty (MOS) was ship's serviceman, laundry.  The Board 
finds, for the purposes of this decision, that exposure to 
tetrachloroethylene is consistent with the nature and duties 
of the Veteran's MOS as a laundryman in service.  
Accordingly, Hickson element (2) is arguably satisfied to 
that extent.  

With respect to Hickson element (3), medical evidence of a 
nexus between the Veteran's testicular cancer and his naval 
service, there are two medical nexus opinions of record:  a 
May 2006 opinion from M.C., M.D., which is favorable to the 
Veteran's claim; and the June 2009 VHA medical opinion from 
M.A., M.D., which is unfavorable to the Veteran's claim.  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the Veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . . Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board has carefully evaluated the conflicting evidence 
and for reasons stated immediately below places greater 
weight on the opinion of the June 2009 VHA medical opinion 
from M.A., M.D. than it does on the May 200 opinion of M.C., 
M.D.  

The Board initially notes that M.C., M.D. is a specialist in 
internal medicine.
M.A., M.D. is a specialist in urological oncology, which is 
the medical specialty which most closely fits the claimed 
disability, testicular cancer.  See Black v. Brown, 10 Vet. 
App. 297, 284 (1997) [in evaluating the probative value of 
medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data].

The May 2006 opinion from M.C., M.D. states "[The Veteran] 
had testicular cancer that could possibly be related to an 
environmental cause such as chemical exposure."  See the May 
2006 statement from M.C., M.D.  This opinion is couched in 
terms of possibility and provides no rationale for the 
conclusion reached.  See Hernandez- Toyens v. West, 11 Vet. 
App. 379, 382 (1998) [the failure of the health care provider 
to provide a basis for his/her opinion goes to the weight or 
credibility of the evidence]; see also Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) [medical opinions which are speculative, 
general or inconclusive in nature cannot support a claim].  

The Board further notes that a medical opinion which based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); 
see also Miller v. West, 11 Vet. App. 345, 348 (1998) 
[medical opinions must be supported by clinical findings in 
the record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions].  
Words such as "possibly," "could," and "may" are inherently 
speculative, and therefore the opinion on its face does not 
make it as likely as not that exposure to toxic chemicals in 
service caused the Veteran's testicular cancer.  See Obert, 
supra; see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In contrast, the June 2009 VHA examiner reviewed the 
Veteran's claims folder and consulted with other urologists 
and an oncologist.  The June 2009 VHA examiner stated "I 
have reviewed the literature (Urology test [sic] books, 
Medline, World Health Organization Concise International 
Chemical Assessment Document 68 on Tetrachloroethene) and 
have not been able to find any causal relationship.  I have 
also asked the question to three (3) other Urologists (one a 
[National Institute of Health] trained Oncologist), and they 
were not aware of any relationship between exposure to 
laundry chemicals and Seminoma."  See the June 2009 VHA 
opinion.  

In short, the Board places greater probative value on the 
opinion of the June 2009 VHA examiner, who reviewed the 
Veteran's records, researched the medical question presented 
and provided detailed reasons for his findings, than it does 
on the opinion in favor of the Veteran's claim.

In support of his claim, the Veteran has submitted Internet 
articles describing the risks of exposure to 
tetrachloroethylene.  The Board notes that medical treatise 
evidence can, in some circumstances, constitute competent 
medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence may include statements contained in authoritative 
writings such as medical and scientific articles and research 
reports and analyses].  However, the Internet article 
submitted by the Veteran is of a general nature and does not 
contain any information or analysis specific to the Veteran's 
case.  As such, the treatise evidence submitted by the 
Veteran is of little probative value.  
See Beausoleil, supra.  

To the extent that the Veteran and his representative contend 
that a medical relationship exists between his testicular 
cancer and his military service, any such statements offered 
in support of the Veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

In short, the preponderance of the competent and probative 
evidence of record indicates that the Veteran's testicular 
cancer is not related to his military service, to include 
exposure to tetrachloroethylene.  Accordingly, Hickson 
element (3), medical nexus, has not been satisfied, and the 
claim fails on this basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
testicular cancer.  The benefit sought on appeal is 
accordingly denied.

ORDER

Entitlement to service connection for testicular cancer is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


